United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Vista, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1959
Issued: February 6, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 12, 2013 appellant filed a timely appeal from a June 18, 2013 schedule award
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this schedule award case.
ISSUE
The issue is whether appellant has more than 22 percent impairment of the right upper
extremity and 31 percent impairment of the left upper extremity, for which he received schedule
awards.
FACTUAL HISTORY
OWCP accepted that appellant, then a 44-year-old letter carrier, sustained right carpal
tunnel syndrome and right rotator cuff tear as a result of casing letters at work under OWCP File
1

5 U.S.C. § 8101 et seq.

No. xxxxxx688. He underwent authorized right shoulder arthroscopy on May 20, 1993, shoulder
decompression on June 7, 1993 and right carpal tunnel release on July 8, 1993. OWCP granted
appellant a schedule award for 22 percent impairment of the right arm.
OWCP subsequently accepted that appellant sustained left lateral and medial
epicondylitis, left carpal tunnel syndrome and bilateral shoulder impingement syndrome as a
result of pulling, pushing and lifting at work in his capacity as a letter carrier under OWCP File
No. xxxxxx860. Appellant underwent authorized left lateral fasciotomy with ostectomy of the
elbow on April 27, 1995 and left carpal tunnel release with decompression and
tensoynovectomies on June 13, 1995. In a May 22, 1996 decision, OWCP granted him a
schedule award for 24 percent impairment of the left upper extremity. On October 20, 1998 it
granted appellant an additional schedule award for 7 percent impairment of the left upper
extremity, totaling 31 percent impairment. OWCP combined the File Nos. xxxxxx688 and
xxxxxxx860 into a master file assigned File No. xxxxxx860.
Appellant underwent debridement and rotator cuff repair of the right shoulder on
February 14, 2003 and a subacromial decompression and right rotator cuff repair on
December 30, 2003. He also underwent a subacromial decompression and modified Mumford
procedure of the left shoulder on August 10, 2004 and rotator cuff repair of the left shoulder on
March 28, 2005.
On September 9, 2005 appellant filed a claim (Form CA-7) for an additional schedule
award and submitted medical evidence. In an August 23, 2005 medical report, Dr. Behrooz
Tohidi, a Board-certified orthopedic surgeon, listed findings on physical examination. He
advised that appellant was status post arthroscopic modified Mumford procedure, arthroscopic
subacromial decompression and left rotator cuff repair. In a November 15, 2005 report,
Dr. Norman Kane, a Board-certified orthopedic surgeon, reviewed appellant’s medical records
and listed findings on physical examination of the right and left shoulders. He reported that an
x-ray of the cervical spine revealed minimal degenerative changes. X-rays of the right and left
shoulders revealed suture anchors in the greater tuberosity and superior surface of the glenoid.
Dr. Kane advised that appellant was status post multiple surgeries to the left and right shoulders
with arthroscopic and open repair of superior labrum anterior or posterior lesions and repair of
rotator cuff tears. He opined that appellant’s bilateral shoulder conditions had reached
permanent and stationary status. Dr. Kane noted appellant’s resulting limitations and advised
that he had no work-related impairment of either shoulder under the fifth edition of American
Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides).
On December 31, 2005 an OWCP medical adviser reviewed the medical record. She
determined that, based on the fifth edition of the A.M.A., Guides, appellant had 13 percent
impairment of the right upper extremity and 3 percent impairment of the left upper extremity.
The medical adviser stated that he had no additional impairment since the previous
determination. She concluded that appellant reached maximum medical improvement on
November 15, 2005.
In a February 3, 2006 decision, OWCP denied appellant’s claim for an additional
schedule award based on the medical adviser’s December 31, 2005 opinion. In a January 22,
2007 decision, an OWCP hearing representative affirmed the February 3, 2006 decision. By

2

decision dated March 19, 2007, OWCP denied appellant’s request for reconsideration of the
January 22, 2007 decision on the grounds that the evidence submitted was insufficient to warrant
a merit review of its prior decision.
On October 3, 2007 appellant underwent authorized left rotator cuff repair. He
underwent authorized right shoulder surgery on January 23, 2009, left wrist surgery on July 19,
2010 and left shoulder surgery on March 16, 2012.
On August 25, 2012 appellant filed a Form CA-7 for an additional schedule award and
submitted medical evidence. In a July 27, 2012 report, Dr. Kane advised that appellant had
reached maximum medical improvement. He determined that appellant had nine percent
impairment of the left upper extremity impairment pursuant to the fifth edition of the A.M.A.,
Guides.
By letter dated September 18, 2012, OWCP requested that Dr. Kane determine the extent
of appellant’s permanent impairment based on the sixth edition of the A.M.A., Guides.
In an October 5, 2012 report, Dr. Kane noted the accepted employment injuries and the
results of a right shoulder magnetic resonance imaging scan performed by appellant’s primary
care physician. On physical examination, he reported that appellant could flex his right shoulder
to 130 degrees and left shoulder to 110 degrees. Abduction was to 120 degrees on the right and
110 degrees on the left. External rotation was to 30 degrees on the right and 20 degrees on the
left. Appellant had weakness with abduction and external rotation against resistance. Dr. Kane
advised that appellant was status post left shoulder arthroscopic debridement and decompression
and right shoulder rotator cuff tear. He was also status post rotator cuff arthropathy bilaterally
with the most recent surgery performed on March 20, 2012. Dr. Kane noted that he had
previously provided a permanent and stationary report concerning impairment of the left
shoulder based on the fifth edition of the A.M.A., Guides.
On October 23, 2012 an OWCP medical adviser reviewed the medical record. He
determined that, under Table 15-34 on page 475 of the sixth edition of the A.M.A., Guides,
appellant had three percent impairment of the right upper extremity each for loss of shoulder
flexion and abduction and two percent impairment for loss of shoulder rotation, resulting in eight
percent impairment. Regarding the left upper extremity, the medical adviser utilized the same
table and determined that he had three percent impairment each for loss of shoulder flexion and
abduction and two percent impairment for loss of shoulder external rotation, resulting in eight
percent impairment. He advised that appellant’s bilateral shoulder impairment was caused by the
accepted employment injuries. The medical adviser further advised that he reached maximum
medical improvement on October 5, 2012. He noted that while the statement of accepted facts
indicated that appellant had work-related bilateral wrist and left elbow conditions, there was no
record of any additional treatment of these conditions. The medical adviser concluded that he
did not have any additional impairment to either upper extremity.
In a December 3, 2012 decision, OWCP denied appellant’s claim for an additional
schedule award based on the medical adviser’s October 23, 2012 opinion.

3

On December 18, 2012 appellant requested an oral hearing. Following an April 11, 2013
telephone hearing, he submitted reports from Dr. Kane. In a May 2, 2013 report, Dr. Kane stated
that on physical examination appellant could actively flex and abduct both shoulders to 115
degrees. The neurovascular status of his hand was intact. Dr. Kane reiterated that appellant had
weakness with abduction and external rotation against resistance. There was no neurological
deficit to the upper extremities. Dr. Kane reiterated his prior right and left shoulder x-ray
findings and diagnosed rotator cuff arthropathy of both shoulders. He concluded that there was
no change in appellant’s status.
In a June 18, 2013 decision, an OWCP hearing representative affirmed the December 3,
2012 decision. The hearing representative found that the medical adviser’s October 23, 2012
report constituted the weight of the medical opinion evidence.
LEGAL PRECEDENT
The schedule award provision of FECA2 and its implementing federal regulations,3 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss or loss of use, of scheduled members, functions and organs of the body.
FECA, however, does not specify the manner by which the percentage loss of a member,
function or organ shall be determined. To ensure consistent results and equal justice for all
claimants under the law, good administrative practice requires the use of uniform standards
applicable to all claimants.4 The A.M.A., Guides has been adopted by the implementing
regulations as the appropriate standard for evaluating schedule losses.5 Effective May 1, 2009,
FECA adopted the sixth edition of the A.M.A., Guides6 as the appropriate edition for all awards
issued after that date.7
The sixth edition requires identifying the impairment class for the diagnosed condition
(CDX), which is then adjusted by grade modifiers based on Functional History (GMFH),
Physical Examination (GMPE) and Clinical Studies (GMCS).8 The net adjustment formula is
(GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).9
OWCP’ procedures provide that, after obtaining all necessary medical evidence, the file
should be routed through the medical adviser for an opinion concerning the nature and
2

5 U.S.C. § 8107.

3

20 C.F.R. § 10.404.

4

Ausbon N. Johnson, 50 ECAB 304 (1999).

5

20 C.F.R. § 10.404; Mark A. Holloway, 55 ECAB 321, 325 (2004).

6

A.M.A., Guides (6th ed. 2009).

7

Federal (FECA) Procedure Manual, Part 3 -- Claims, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010).
8

A.M.A., Guides at 494-531.

9

Id. at 521.

4

percentage of impairment in accordance with the A.M.A., Guides, with the medical adviser
providing rationale for the percentage of impairment specified.10
ANALYSIS
OWCP accepted appellant’s claim for right carpal tunnel syndrome, right rotator cuff
tear, left lateral and medial epicondylitis, left carpal tunnel syndrome and bilateral shoulder
impingement syndrome. Appellant received a schedule award for 22 percent impairment to the
right upper extremity. On October May 22, 1996 he received a schedule award for 24 percent
impairment to the left upper extremity. On October 20, 1998 appellant received an additional
schedule award for 7 percent impairment to the left upper extremity, totaling 31 percent
impairment. The Board finds that he did not meet his burden of proof to establish that he
sustained greater impairment to either upper extremity.
Appellant has failed to submit any evidence by a treating physician finding greater
impairment to the right and left upper extremities related to the accepted conditions. Dr. Kane’s
October 5, 2012 report indicated that appellant’s right shoulder could flex to 130 degrees and the
left shoulder to 110 degrees. He reported that abduction was to 120 degrees on the right and 110
degrees on the left. Dr. Kane advised that external rotation was to 30 degrees on the right and 20
degrees on the left. He found that appellant had weakness with abduction and external rotation
against resistance. Dr. Kane advised that appellant was status post left shoulder arthroscopic
debridement and decompression, right shoulder rotator cuff tear and rotator cuff arthropathy
bilaterally with the most recent surgery performed on March 20, 2012. He failed to make an
impairment rating referring to the sixth edition of the A.M.A., Guides. Dr. Kane’s reference to
his July 27, 2012 impairment rating of nine percent impairment to the left upper extremity under
the fifth edition of the A.M.A., Guides is of limited probative value as it is not based on the
proper edition of the A.M.A., Guides. For the stated reasons, the Board finds that his reports are
insufficient to establish appellant’s claim.
The file was then properly routed to the medical adviser, for an opinion concerning the
nature or percentage of permanent impairment in accordance with the A.M.A., Guides.11 On
October 23, 2012 he utilized Dr. Kane’s October 5, 2012 findings, referenced the sixth edition of
the A.M.A., Guides and found that appellant had eight percent impairment to each upper
extremity and reached maximum medical improvement on October 5, 2012. Utilizing Table
15-34 on page 475 of the A.M.A., Guides, the medical adviser determined that appellant’s right
upper extremity had three percent impairment each for loss of flexion and abduction and two
percent impairment for loss of rotation, resulting in eight percent impairment. Regarding the left
upper extremity, he utilized the same table and determined that appellant had three percent
impairment each for loss of flexion and abduction and two percent impairment for loss of
external rotation, resulting in eight percent impairment. The medical adviser stated that
appellant’s bilateral shoulder impairment was caused by the accepted employment injuries. He
10

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(d) (January 2010). See C.K., Docket No. 09-2371 (issued August 18, 2010); Frantz Ghassan, 57
ECAB 349 (2006).
11

Id.

5

noted that there was no record of any additional treatment for appellant’s work-related bilateral
wrist and left elbow conditions. The medical adviser concluded that he did not have any
additional impairment to either upper extremity.
The Board finds that the medical adviser’s October 23, 2012 report properly applied the
October 5, 2012 findings of Dr. Kane to the A.M.A., Guides and establishes that appellant has no
more than 22 percent permanent impairment of his right upper extremity and 31 percent
impairment of his left upper extremity under the sixth edition of the A.M.A., Guides.
The Board further finds that Dr. Kane’s May 2, 2013 report again failed to make an
impairment rating referring to the sixth edition of the A.M.A., Guides. Dr. Kane listed
essentially normal findings with the exception of 115 degrees each in flexion and abduction of
both shoulders. He reiterated that appellant had weakness with abduction and external rotation
against resistance and his prior right and left shoulder x-ray findings and diagnosis of bilateral
shoulder rotator cuff arthropathy. Dr. Kane concluded that there was no change in appellant’s
status. As his report does not provide an impairment rating based on the sixth edition of the
A.M.A., Guides, the Board finds that it lacks probative value and is insufficient to establish
appellant’s claim.
Appellant also submitted new evidence on appeal. However, the Board lacks jurisdiction
to review such evidence for the first time on appeal.12
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has failed to establish that he has more than 22 percent
impairment of the right upper extremity and 31 percent impairment of the left lower extremity,
for which he received schedule awards.

12

See 20 C.F.R. § 501.2(c)(1); Sandra D. Pruitt, 57 ECAB 126 (2005).

6

ORDER
IT IS HEREBY ORDERED THAT the June 18, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 6, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

